Case: 15-30839      Document: 00513549013         Page: 1    Date Filed: 06/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-30839                               FILED
                                  Summary Calendar                         June 15, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NATHANIEL SINGLETON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:07-CR-20102-1


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Nathaniel Singleton, federal prisoner # 34438-018, who was convicted of
being a felon in possession of a firearm, possession with intent to distribute
cocaine, and possession of a firearm during a drug trafficking crime, moves for
leave to proceed in forma pauperis (IFP) on appeal. He seeks to challenge the
denial of his 18 U.S.C. § 3582(c)(2) motion in which he sought a sentence




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30839    Document: 00513549013     Page: 2   Date Filed: 06/15/2016


                                 No. 15-30839

reduction pursuant to Sentencing Guidelines Amendments 782 and 788, which
retroactively lowered certain offense levels under U.S.S.G. § 2D1.1(c).
      Singleton’s guidelines range was not based on the quantity of cocaine
pursuant to § 2D1.1(c); his guidelines range was based on U.S.S.G. § 2K2.1.
Accordingly, he was not sentenced based on a sentencing range that was
subsequently lowered by the Sentencing Commission, and the amendments do
not apply to him. See United States v. Anderson, 591 F.3d 789, 791 & n.8 (5th
Cir. 2009). The district court did not abuse its discretion in denying him a
sentence reduction under § 3582(c)(2). See U.S.S.G. § 1B1.10(a)(2)(B); United
States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009). Finally, because there is no
constitutional right to appointed counsel in a § 3582(c)(2) proceeding, United
States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995), Singleton cannot claim
ineffective assistance of counsel, see Coleman v. Thompson, 501 U.S. 722, 752
(1991).
      Because the appeal lacks arguable merit and is therefore frivolous,
Singleton’s motion for leave to proceed IFP on appeal is DENIED, and his
appeal is DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202
n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.




                                          2